Britz v Grace Indus., LLC (2017 NY Slip Op 08749)





Britz v Grace Indus., LLC


2017 NY Slip Op 08749


Decided on December 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2017

Gische, J.P., Webber, Oing, Singh, Moulton, JJ.


5247N

[*1] Charles Britz,	 Plaintiff-Respondent,
vGrace Industries, LLC, Defendant-Appellant, The Haugland Group, LLC, et al., Defendants.


Fabiani Cohen & Hall, LLP, New York (Kevin B. Pollak of counsel), for appellant.
Gregory R. Saracino, Valhalla, for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered January 28, 2017, which granted plaintiff's motion to amend the complaint to add a demand for punitive damages against defendant Grace Industries, LLC (Grace), unanimously reversed, on the law, without costs, and the motion denied.
The proposed amended complaint alleges that Grace negligently failed to fill in a trench on the side of the road two days prior to the motor vehicle accident in which plaintiff was injured, that Grace parked construction vehicles by the roadway, and that its personnel joked around when they signed into a safety meeting. This conduct, if proven, is insufficient for the imposition of punitive damages, because it cannot be viewed as a conscious and deliberate disregard of the rights of others (see Marinaccio v Town of Clarence, 20 NY3d 506, 511 [2013]). Accordingly, leave to amend is denied (see Eighth Ave. Garage Corp. v H.K.L. Realty Corp., 60 AD3d 404 [1st Dept 2009], lv dismissed 12 NY3d 880 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 14, 2017
CLERK